Case MDL No. 2873 Document 625-4 Filed 04/03/20 Page 1 of 6




                 Exhibit C
      Excerpted Transcript of
            Jan. 10, 2020
      MDL Status Conference
         (J. Gergel D.S.C.)
  Case MDL No. 2873 Document 625-4 Filed 04/03/20 Page 2 of 6




                   UNITED STATES DISTRICT COURT
                     DISTRICT OF SOUTH CAROLINA


* * * * * * * * * * * * * * * *
IN RE: AQUEOUS FILM-FORMING   *
FOAMS PRODUCTS LIABILITY      *          MDL No. 2:18-mn-2873
LITIGATION                    *
                              *          January 10, 2020
* * * * * * * * * * * * * * * *



               REPORTER'S OFFICIAL TRANSCRIPT OF THE
                 STATUS CONFERENCE HELD BEFORE THE
                    HONORABLE RICHARD M. GERGEL
                    UNITED STATES DISTRICT JUDGE
                          JANUARY 10, 2020


Appearances:
For the Plaintiffs:              Motley Rice LLC
                                 BY: Fred Thompson III
                                 28 Bridgeside Boulevard
                                 Mount Pleasant, SC 29464
                                 843.216.9000
                                 Douglas and London PC
                                 BY: Michael A. London
                                 59 Maiden Lane
                                 6th Floor
                                 New York, NY 10038
                                 212.566.7500
                                 Napoli Shkolnik PLLC
                                 BY: Paul J. Napoli
                                 360 Lexington Avenue
                                 11th Floor
                                 New York, NY 10017
                                 212.397.1000




                   Tana J. Hess, CRR, RMR, FCRR
                   U.S. District Court Reporter
                    District of South Carolina
  Case MDL No. 2873 Document 625-4 Filed 04/03/20 Page 3 of 6
                                                                   2




For the Plaintiffs:              Baron and Budd
                                 BY: Scott Summy
                                 3102 Oak Lawn Avenue #1100
                                 Dallas, TX 75219
                                 866.723.1890
For the Defendants:              Duffy and Young LLC
                                 BY: Julie Moore
                                 96 Broad Street
                                 Charleston, SC 29401
                                 843.720.2044
                                 Nelson Mullins Riley & Scarborough
                                 BY: David Eidson Dukes
                                 1310 Main Street, Suite 17
                                 Columbia, SC 29201
                                 803.255.9451
                                 Williams & Connolly LLP DC
                                 BY: Joseph G. Petrosinelli
                                 725 12th Street NW
                                 Washington, DC 20005
                                 202.434.5547
                                 Mayer Brown LLP
                                 BY: Michael A. Olsen
                                 71 S. Wacker Drive
                                 Chicago, IL 60606
                                 312.701.7120
For the United States            US Department of Justice
of America:                      BY: Christina M. Falk
                                 Environmental Torts, Civil Div.
                                 175 N Street NE
                                 Washington, DC 20002
                                 202.616.4216

Also Appearing:
                                 Stephanie Biehl
                                 David Hoyle
                                 Nancy Christensen
                                 Justin Arenas
                                 Alan Knauf
                                 Christian Marcum
                                 John Cerreta
                                 Nicholas Mino
                                 Liam Montgomery
                                 Dan Ring


                   Tana J. Hess, CRR, RMR, FCRR
                   U.S. District Court Reporter
                    District of South Carolina
  Case MDL No. 2873 Document 625-4 Filed 04/03/20 Page 4 of 6
                                                                3




Also appearing:
                                 Chin-Zen Plotner
                                 Bill Jackson
                                 Gale Pearson
                                 Rob Bilott
                                 David Hammack
                                 Liat Rome
                                 Mihir Desai
                                 Brandon McGrath
                                 Rebecca Fonseca
                                 Tope Leyimu
                                 Phil Cossich
                                 Janpaul Portal
                                 Fred Longer
                                 Tate Kunkle
                                 Keith Smith
                                 Michael Carpenter
                                 Elizabeth Knauer
                                 Keith Bensten
                                 Robert Jordan
                                 Steve Weber
                                 Larry Cohan
                                 Delia Frazier
                                 Clifton Brinson
                                 Stephen Bell
                                 Dave Erickson
                                 Jamie Hood
                                 Brent Dwerlkotte
                                 Dan Spira
                                 Viola Vetter
                                 Christina Cossich




Official Court Reporter:         Tana J. Hess, CRR, FCRR, RMR
                                 U.S. District Court Reporter
                                 85 Broad Street
                                 Charleston, SC 29401
                                 843.779.0837
                                 tana_hess@scd.uscourts.gov
Proceedings recorded by mechanical stenography using
computer-aided transcription software.




                   Tana J. Hess, CRR, RMR, FCRR
                   U.S. District Court Reporter
                    District of South Carolina
                Case MDL No. 2873 Document 625-4 Filed 04/03/20 Page 5 of 6
                                                                                    24




9:34AM   1    distracting and complicated, and obviously -- I mean, I have
9:34AM   2    sensed that the government is trying to cooperate.          There's
9:35AM   3    limited staff, right?     That's part of the problem is we have an
9:35AM   4    army of lawyers here, but the DOJ just have very limited staff
9:35AM   5    assigned to this, and they're having to implore other
9:35AM   6    overworked people in various agencies to cooperate with them.
9:35AM   7    I know how important this information is to your clients, okay?
9:35AM   8    And I'm going to work with you to do everything we can to get
9:35AM   9    it.   The Court needs to address some of these governmental
9:35AM   10   contractor immunity issues, so we need to get to it, and -- but
9:35AM   11   I think working with DOJ, I know in the last hearing we talked
9:35AM   12   about prioritizing and help them, but I haven't sensed a
9:35AM   13   reluctance to produce.     It's just a bit overwhelmed, and
9:35AM   14   everybody wants this stuff yesterday, and they send out
9:36AM   15   requests, and nobody responds to them.        I've been in there
9:36AM   16   where I was -- yes, ma'am?
9:36AM   17              MS. FALK:    Thank you, Your Honor.
9:36AM   18              THE COURT:    Am I echoing what the reality is?
9:36AM   19              MS. FALK:    Absolutely, Your Honor.      Christina Falk on
9:36AM   20   behalf of the United States.      I just want to point out that I
9:36AM   21   appreciate Your Honor's recognition that typically we're
9:36AM   22   raising discretionary function.      It's not our burden.
9:36AM   23   Typically we're not required to produce it, because the value
9:36AM   24   of sovereign immunity declines with the amount of time, labor,
9:36AM   25   and effort that has to go into these productions and discovery.



                                 Tana J. Hess, CRR, RMR, FCRR
                                 U.S. District Court Reporter
                                  District of South Carolina
                Case MDL No. 2873 Document 625-4 Filed 04/03/20 Page 6 of 6
                                                                                 25




9:36AM   1                    Second, I'd like everybody to be acutely aware
9:36AM   2    that the United States has produced 1.23 million documents in
9:36AM   3    this case.   We've produced 30 percent of the documents that
9:36AM   4    have been produced.     We are doing our best to continue to
9:36AM   5    produce documents.
9:36AM   6                    I really do believe that -- as the Court has
9:36AM   7    echoed, that you would like to address sovereign immunity
9:36AM   8    issues and the Boyle defense issues up front.         So we had
9:37AM   9    previously offered to the parties to go into the Federal
9:37AM   10   Records Center and the National Archives and look with us.
9:37AM   11   They found that too onerous on themselves.        The Department of
9:37AM   12   Justice, not even the agencies involved, has taken upon itself
9:37AM   13   to hire historians to review the existing indices and make
9:37AM   14   recommendations for documents to locate.
9:37AM   15              THE COURT:    That's going to be helpful.      I know
9:37AM   16   they've gotten just tens of thousands of things that could mean
9:37AM   17   nothing to them.
9:37AM   18              MS. FALK:    Exactly, Your Honor, nor do they mean
9:37AM   19   anything necessarily to the records custodians that exist
9:37AM   20   today.
9:37AM   21              THE COURT:    Yes.
9:37AM   22              MS. FALK:    Because the most important documents I
9:37AM   23   believe we all agree are from the sixties, seventies, perhaps
9:37AM   24   fifties.
9:37AM   25              THE COURT:    Right.   The Naval Research



                                 Tana J. Hess, CRR, RMR, FCRR
                                 U.S. District Court Reporter
                                  District of South Carolina
